Citation Nr: 1705487	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  15-35 878	)	DATE
	)
	)


THE ISSUES

1.  Whether the Board of Veterans' Appeals (Board) committed clear and unmistakable error (CUE) in September 15, 2015, when it remanded the issues of entitlement to: a) service connection for arthritis; b) service connection for headaches; c) service connection for malaise; d) service connection for a cardiovascular disorder other than hypertension; e) service connection for blurred vision; f) a rating in excess of 30 percent for Kimura's disease, manifested by asthmatic symptoms, and; g) a rating in excess of 10 percent for scars of the right forehead and right neck.

2.  Whether the Board committed CUE in September 15, 2015, when it granted a disability rating of 10 percent, but no greater, for chronic diarrhea.


REPRESENTATION

Moving Party represented by:  Disabled American Veterans




ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran, who is the Moving Party in this case, served on active duty from August 1983 to October 1998.

In its September 15, 2015, decision, the Board granted the Moving Party a 10 percent disability rating, but no greater, for chronic diarrhea.  The Board additionally remanded the issues of: a) service connection for arthritis; b) service connection for headaches; c) service connection for malaise; d) service connection for a cardiovascular disorder other than hypertension; e) service connection for blurred vision; f) a rating in excess of 30 percent for Kimura's disease, manifested by asthmatic symptoms, and; g) a rating in excess of 10 percent for scars of the right forehead and right neck.

This matter comes before the Board from the Moving Party's September 2015 motion seeking revision of the September 15, 2015 decision on the basis of CUE, to the extent that the decision limited the rating of the Veteran's chronic diarrhea to 10 percent.  Additionally, the Moving Party's September 2015 motion, along with a September 2016 motion of the Moving Party's representative, seeks revision of the issues, listed as items a) through g) above, that the Board remanded in September 2015.








FINDINGS OF FACT

1.  On September 15, 2015, the Board remanded the issues of: a) service connection for arthritis; b) service connection for headaches; c) service connection for malaise; d) service connection for a cardiovascular disorder other than hypertension; e) service connection for blurred vision; f) a rating in excess of 30 percent for Kimura's disease, manifested by asthmatic symptoms, and; g) a rating in excess of 10 percent for scars of the right forehead and right neck.

2.  On September 15, 2015, the Board granted entitlement to a rating of 10 percent, but no greater, for chronic diarrhea.

3.  The correct facts, as known at the time, were before the Board in September 2015.

4.  There is no showing that the Board misapplied the law as it existed at the time of the September 2015 determination.


CONCLUSIONS OF LAW

1.  With regard to the issues of: a) service connection for arthritis; b) service connection for headaches; c) service connection for malaise; d) service connection for a cardiovascular disorder other than hypertension; e) service connection for blurred vision; f) a rating in excess of 30 percent for Kimura's disease, manifested by asthmatic symptoms, and; g) a rating in excess of 10 percent for scars of the right forehead and right neck, in the absence of a final decision, the Board has no jurisdiction to adjudicate the merits of the motion for revision of a decision based on CUE.  38 U.S.C.A. § 5107, 5110, 7105, 7111 (West 2014); 38 C.F.R. § 3.156, 20.1400, 1404 (2016).

2.  With regard to the issue of entitlement to a rating in excess of 10 percent for chronic diarrhea, the criteria for revision or reversal of the September 15, 2015, Board decision on the basis of CUE, have not been met. 38 U.S.C.A. §§ 5107, 5110, 7105, 7111 (West 2014); 38 C.F.R. §§ 20.1400, 1404 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 is inapplicable to CUE claims in prior Board decisions, and it therefore need not be discussed herein.  Livesay v. Principi, 15 Vet. App. 165 (2001); 38 C.F.R. § 20.1411(c).  Nevertheless, the Board notes that the Board notified him of the docketing of his motion, and that the Moving Party has been afforded ample opportunity to present his contentions, and there is no indication he has further argument to present.

Dismissed Claims

A prior final Board decision must be reversed or revised where evidence establishes that there is CUE in the prior final decision.  38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. §§ 20.1400-20.1411.  A remand of the Board, however, is a preliminary order and does not constitute a final decision.  38 C.F.R. § 20.1100(b) (2016).

In September 2015, the Board remanded the issues of: a) service connection for arthritis; b) service connection for headaches; c) service connection for malaise; d) service connection for a cardiovascular disorder other than hypertension; e) service connection for blurred vision; f) a rating in excess of 30 percent for Kimura's disease, manifested by asthmatic symptoms, and; g) a rating in excess of 10 percent for scars of the right forehead and right neck.  In the absence of a final decision in September 2015 as to these claims, the Board has no jurisdiction to adjudicate the merits of the motion for revision of a decision based on CUE, and the motion is thus dismissed.

CUE as to the Rating for Chronic Diarrhea

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  If it is not absolutely clear that a different result would have ensued, the claimed error cannot be deemed CUE.  CUEs are "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403 (2016).

A determination of CUE in a prior Board decision must be based on the record and the law that existed at the time the decision was made.  38 C.F.R. § 20.1403(b)(1) (2016).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 233, 235 36 (1993).

Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the claimant with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) (2016).  The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Allegations that previous adjudications improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Moreover the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) does not apply to a Board decision on a motion to revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a) (2016). 

A motion for CUE must set forth clearly and specifically the alleged errors of fact or law in the Board decision, the legal or factual basis for such allegations, and an explanation of why the result would have been manifestly different but for the alleged error.  Non-specific allegations of a failure to follow regulations, failure to give due process, failure to apply the benefit of the doubt, or any other general, non-specific allegations of error are insufficient to satisfy the requirements of the previous sentences.  Motions that fail to comply with these requirements are dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2016).  

Turning to a review of the facts in this case, on September 15, 2015, the Board granted a 10 percent rating for the Moving Party's chronic diarrhea, finding that the Moving Party's symptoms were approximately consistent with the "moderate; frequent episodes of bowel disturbance with abdominal distress" that is associated with a 10 percent rating under the rating criteria applicable to irritable colon syndrome.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2016).  The Board additionally found that the Moving Party's symptoms did not approximate the "severe; diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress" that is associated with a 30 percent rating.  Id.  

Later in September 2015, the Moving Party filed a motion seeking revision of the Board's September 15, 2015, decision on the basis of CUE, to the extent it declined to grant a rating in excess of 10 percent for chronic diarrhea.  

The Moving Party has advanced three primary arguments supporting a claim that the Board's decision contained CUE.  In September 2015, the Moving Party appeared to argue that the Board committed CUE when it stated that the Moving Party had not questioned the adequacy of any previous medical examination.  The Moving Party argued that in July 2013, he disagreed with the March 2013 examiner's observation that the Moving Party experienced only "occasional episodes" of bowel disturbance.  The Moving Party has further argued, for example in April 2016, that the examiner did not ask him about the frequency of his episodes of abdominal distress.  To the extent that the Moving Party disagrees with the adequacy of any of his previous medical examinations, as noted above, a failure in the duty to assist is specifically excluded as a situation that may be considered as CUE.  38 C.F.R. § 20.1403(d).  

The Moving Party has argued on a number of occasions, for example in April 2016,  that the Board's decision contains CUE because it incorrectly applied the pertinent rating criteria.  For example, in April 2016, the Moving Party argued that he is entitled to a 30 percent evaluation because the record shows "alternating diarrhea and constipation with constant abdominal distress, two of the three criteria listed for consideration of a 30 [percent] disability rating".  The Moving Party argued that the Board erred because it "singled out the subjective term 'severe' as a sole criteria [sic] out of the [three] listed . . . instead of objectively evaluating all the [three] criteria . . . as [a] whole."  The Board disagrees; while the Board's September 2015 analysis indeed considered whether the Moving Party's symptoms could be characterized as "severe" (as is required by the pertinent rating criteria), the Board considered as part of this analysis whether the symptom picture showed diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  Though the Board's September 2015 decision arrived at a conclusion with which the Moving Party disagrees, the Board cannot find that the September 2015 decision misapplied the pertinent rating criteria.  

Lastly, the Moving Party has argued that the Board's decision contains CUE because it afforded insufficient probative weight to certain evidence, while assigning excessive probative weight to other evidence.  For example, in October 2015, the Moving Party stated that it was "clear from the evidence of record [that] the Board failed to discuss the [Moving Party's] own statements . . . that he suffered from alternating diarrhea and constipation with frequent and constant abdominal distress."  To the contrary, the Board's September 2015 decision explicitly discussed such statements, for example from May 2013 and July 2013, but it ultimately concluded, upon discussion of other medical evidence, that the Moving Party's full disability picture did not support a rating in excess of 10 percent.  To the extent that the Moving Party argues that the Board afforded inadequate weight to certain evidence, for example an April 2007 notation from Dr. Singzon, a disagreement with the Board's weighing of evidence is specifically excluded as a situation that may be considered as CUE.  38 C.F.R. § 20.1403(d).

Thus, the Board cannot say that it was "undebatable" that its September 15, 2015, decision contained error in failing to grant a rating in excess of 10 percent for the Moving Party's chronic diarrhea.  The evidence of record at the time of the Board's decision supported the Board's conclusion that the Moving Party's chronic diarrhea warranted a maximum 10 percent evaluation.  The Moving Party has not presented evidence of CUE in the Board's adjudication of the appeal in the September 15, 2015 decision, which, had it not been made, would have manifestly changed the outcome of the decision.  Therefore, the Board denies the motion to revise its September 15, 2015, decision on the basis of CUE.


ORDER

The motion to revise the Board's September 15, 2015, remand of the following issues on the basis of CUE is dismissed: a) service connection for arthritis; b) service connection for headaches; c) service connection for malaise; d) service connection for a cardiovascular disorder other than hypertension; e) service connection for blurred vision; f) a rating in excess of 30 percent for Kimura's disease, manifested by asthmatic symptoms, and; g) a rating in excess of 10 percent for scars of the right forehead and right neck.

The motion to revise the Board's September 15, 2015, decision granting a disability rating of 10 percent, but no greater, for chronic diarrhea on the basis of CUE is denied.




                       ____________________________________________
	THOMAS H. O'SHAY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



